COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §

                                                  §
 IN RE: ERIC FLORES,                                              No. 08-09-00265-CR
                                                  §
                   Relator.                                 AN ORIGINAL PROCEEDING
                                                  §
                                                                      IN MANDAMUS
                                                  §




        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator, Eric Flores, seeks a writ of mandamus to compel the Honorable David Guaderrama,

Judge of the 243rd Judicial District Court, to discontinue “advancing the private interest of a person

named [omitted] to convey the impression that he is in a special position to frivol- [sic] frivolously

portray to be an assistant district attorney for the purpose of prosecuting [Relator] without due

process of law.”

       In order to obtain relief through a writ of mandamus, a relator must establish: (1) no other

adequate remedy at law is available and (2) that the act he seeks to compel is ministerial. State ex

rel. Young v. Sixth Judicial Dist. Court of Appeals At Texarkana, 236 S.W.3d 207, 210

(Tex.Crim.App. 2007). An act is ministerial if it does not involve the exercise of any discretion.

State ex rel. Hill v. Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App.

2001). Based on the petition and record provided, Mr. Flores has not demonstrated he is entitled to

mandamus relief. See TEX .R.APP .P. 52.8. We therefore deny relator’s request.
November 12, 2009
                                              ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)